Citation Nr: 1532060	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to service connection for left knee/left leg disability

3.  Entitlement to service connection for lumbar spine disability.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO granted service connection for right knee degenerative joint disease and assigned an initial 10 percent rating, effective July 27, 2011 (the date of the claim for service connection); denied service connection for a left knee disorder; and denied service connection for a lumbar spine disorder.  In October 2012, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for the left knee, and with denials of service connection for the right knee and lumbar spine disabilities.  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.

On his December 2013 VA Form 9, the Veteran requested a Board hearing at the RO (Travel Board hearing). In January 2015, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board on February 5, 2015.  This notice was mailed to the Veteran's last known address of record and was not returned as undeliverable by the postal service.  The Veteran failed to report for his scheduled hearing and, to date, VA has received no communication, written or otherwise, from the Veteran expressing good cause for not appearing, or requesting that the hearing be rescheduled.  Under these circumstances, the Veteran's Board hearing request is  considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

Because the Veteran's claim for right knee degenerative joint disease involves disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In addition to the paper claims file, the Veteran has  records stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  Relevant documents in Virtual VA include the Veteran's VA treatment records.  Relevant documents in VBMS include the January 2015 Travel Board hearing notification letter.

The Board's decision on the claim for an initial rating in excess of 10 percent for right knee degenerative joint disease is set forth below.  The claims for service connection for a lumbar spine disorder and for a left knee disorder are addressed in the remand following the order; these matters  are remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the July 2011  effective date of the award of service connection, the Veteran's right knee degenerative joint disease has been manifested by flexion to no less than 75 degrees and normal extension, with objective evidence of painful motion throughout his range of motion.  There is no evidence of locking; ankylosis; subluxation or instability; impairment of the tibia or fibula; genu recurvatum; or dislocation or removal of the semilunar cartilage.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A February 2012 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for right knee degenerative joint disease.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the October 2013 SOC included citation to the full rating criteria for evaluating knee disorders, and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration, the timing and form of which suffices, in part, for Dingess/Hartman.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file include the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran was also provided a VA examination in February 2012.  Also of record are written statements provided the Veteran, as well as statements for his former representative.  The Board finds that no further RO action to develop the claim for a  higher initial rating, prior to appellate consideration, is required.

The Board finds that the February 2012 examination is adequate to address the Veteran's claim for a higher rating.  The examination report includes the examiner's interview with the Veteran, a review of the record, and a full examination, with appropriate testing, in accordance with the relevant rating criteria.  Moreover, the evidence of record does not indicate that the Veteran's right knee disorder has worsened since the February 2012 examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring a new examination).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim for a higher initial rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as with respect to the issue of a higher rating for right knee degenerative joint disease for the time period at issue in the instant case, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The initial 10 percent rating for the Veteran's right knee degenerative joint disease was assigned Diagnostic Code 5260-5003, the diagnostic codes for limitation of flexion and degenerative arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here 5260 and 5261).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is assigned for flexion limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences l functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In connection with his claim for service connection, the Veteran was afforded a VA examination in February to assess the nature and severity of his right knee disorder.  X-rays revealed moderate narrowing of the medial compartment with prominent osteophyte formation.  During the examination, the Veteran reported flare-ups of his right knee disorder that caused "severe" limitation of motion and decrease in function.  The Veteran stated that flare-ups were brought on by cold, damp weather, and that he needed time to let them pass or would take over-the-counter pain medication.  The Veteran's range of motion was zero degrees to 90 degrees, with objective evidence of painful motion throughout.  Following repetitive-use testing, the Veteran's range of motion was zero degrees to 75 degrees.  The examiner indicated that the Veteran suffered from functional loss and impairment in the form of less movement than normal weakened movement, and pain on movement.  Strength testing was four out of five.  Testing for instability was entirely normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also indicated that there was no pain to palpation.

The Board notes that the Veteran's VA treatment records do not contain any range-of-motion results.  Thus, based upon the evidence of record, specifically the February 2012 VA examination, and the regulations and the rating criteria set forth above, the Board finds that the Veteran's right knee degenerative joint disease does not even meet the criteria for a noncompensable rating under DCs 5260 and 5261.  Specifically, the Veteran's range of motion, even after repetitive use testing, was zero to 75 degrees.  Again, the Board notes that a noncompensable rating is assigned for 60 degrees.

However, in reviewing the April 2012 rating decision, it is clear that the RO, in considering the medical and lay evidence of record indicating painful motion, as well as other functional impairment, assigned the 10 percent rating for the Veteran's right knee under DC 5003.  This is consistent with the intention of the rating schedule to recognize that painful motion due to a healed injury is productive of disability entitled to at least the minimal, compensable rating for the joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), 

Thus, the assigned rating contemplates functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  However, no higher rating is assignable on that basis.  Although, the Veteran's extension was limited to 75 degrees following repetitive-use testing, the Board reiterates that, even at 75 degrees, the Veteran would not even be entitled to a noncompensable rating, let alone the higher rating of 20 percent under DC 5260.  Additionally, neither the VA examiner nor the Veteran's VA treatment records indicate that the Veteran's pain and associated functional impairment have ever been so disabling as to warrant at least the next higher rating under either 5260 or 5261.  Moreover, DC 5003 only authorizes the assignment of a 10 percent rating for painful, albeit noncompensably limited, motion of the knee.

The Board has also considered whether any higher or additional rating for the Veteran's right knee is warranted under any other applicable diagnostic code.  However, since the effective date of the award service connection, there has been no showing of  ankylosis of the right knee to warrant a rating under DC 5256; no instability or subluxation to warrant a  rating under DC 5257; no dislocation, locking or effusion of the knee to warrant a rating under DC 5258; no removal of symptomatic semilunar cartilage to warrant a rating under DC 5259; no impairment of the tibia and fibula to warrant a rating under DC 5262; and no genu recurvatum to warrant a rating under DC 5263.  See 38 C.F.R. §4.71a.   The Veteran's right knee disability also has not been shown to involve any other factor(s) that would warrant rating of the disability under any other provision(s) of VA's rating schedule.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's right knee degenerative joint disease has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the January 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's right knee degenerative joint disease at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the Veteran's right knee degenerative joint disease, to include painful motion, less movement than normal following repetitive use, and weakened movement, and there are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee degenerative joint disease.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's right knee degenerative joint disease is appropriately rated as a single disability  As this case does not involve evaluation of multiple disabilities, the holding in Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are  not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the veteran is actually or effectively rendered unemployable due to his right knee degenerative joint disease.  In this regard, the Board notes that during the February 2012 examination, the Veteran stated that he was not working and that he collected Social Security disability benefits.  However, the Veteran clearly indicated that those benefits were only for prostate and bladder cancer.  While the Veteran indicated difficulty at work due to his right knee, the Veteran has not alleged that the disability rendered him unable to obtain and maintain substantially gainful employment.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to right knee degenerative joint disease has not been expressly raised by the Veteran or reasonably raised by the record,  and need not be addressed in conjunction with this claim.

For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, and that the claim for higher rating for right knee degenerative joint disease must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a rating in excess of 10 percent at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

An initial rating in excess of 10 percent for right knee degenerative joint disease is denied.



REMAND

The Board's review of the claims file reveals that additional action on the remaining claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including law or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); McLendon  v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he currently suffers from a left knee disorder and a lumbar spine disorder order that are the result of in-service injuries he sustained while on active duty.  See Statement in Support of Claim, July 2011.  The Veteran alleges that although he sought treatment in service for those injuries, they never fully healed and that they have bothered him ever since.

With regard to the Veteran's lumbar spine, , the Veteran alternatively argues that his lumbar spine disorder is a result of his service-connected right knee degenerative joint disease.  Specifically, the Veteran alleges that he walks with an abnormal gait as a result of his right knee, and that that problem contributed to his lumbar spine disorder.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To date, the Veteran has not been afforded a VA examination that addressed the nature and etiology of either his left knee disorder or lumbar spine disorder.

As reflected in the February 2012 examination report. t the Veteran has been diagnosed with left knee degenerative joint disease.  Review of the Veteran's STRs reveal complaints of left leg pain.  In January 1983, the Veteran complained of an injury to his left leg after playing football.  In October 1983, the Veteran again reported pain in the back of his left leg.  He also stated that he his left knee has continuously caused problems since service, which he is competent to report.

The Veteran VA treatment records indicate that he receives treatment for low back pain.  See, e.g., , August 2012 Primary Care Note Active Problems List..  Additionally, an April 2013 VA Homeless Program Note documents the Veteran's report that he was beginning to show signs of spinal compression (although the basis of the statement is s unclear). Although the Veteran's STRs are silent for any complaints of a back injury, the Board notes that the Veteran has claimed that he did in-fact injury his back in service, which he is competent to do.  Additionally, as noted above, the Veteran has alternatively claimed that his lumbar spine disability is secondary to the altered gait caused by his service-connected right knee disability.

Given this information, the Board finds that the requirements for obtaining a VA examination and medical opinion to resolve these claims for service connection are met.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the AOJ should arrange for the Veteran to undergo a VA joints examination, by an appropriate physician, as a VA medical facility to address the nature and etiology of both left knee/left leg and  lumbar spine disabilities..  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Durham, North Carolina, dated up to October 1, 2013.  On remand, the AOJ should obtain from each facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA .  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Durham VAMC, dated since October 1, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA joints examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all  disability(ies) affecting the Veteran's left knee g and his lumbar spine. The examiner should also clearly indicate whether the Veteran has distinct disability affecting the left leg that is manifested by swelling.  

With respect to each diagnosed left knee disability and any left leg disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically related to the Veteran's service-to include complaints of knee/leg pain noted therein.

With respect to each diagnosed lumbar spine disability,, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's service; or, if not

(b) was caused, or is aggravated (worsened beyond the natural progression) by his service-connected right knee degenerative joint disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the physician must consider and discuss all pertinent in and post-service medical evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service injury, and as to onset and continuity of symptoms.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any  benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


